Dear Mr. Babin:
This office is in receipt of your request for an opinion of the Attorney General in regard to the position of mayor for the City of Scott, a Lawrason Act community. You ask whether the Board of Aldermen can require that the position of Mayor be full-time.
An opinion was previously requested on a municipality's authority to make the elected position of Mayor into a full-time position.  Your question has been answered by this office in Atty. Gen. Op. No. 86-659 as follows:
          LSA-R.S. 33:381 provides that Lawrason Act mayors are officers of the municipality. It has been the opinion of this office that a Lawrason Act mayor is an elected official on full time duty.  In accordance therewith, there is no need for the municipality to take any actions to "make" the position of mayor a full-time position in that the office is already considered to be a full-time office or position.
This conclusion is supported by similar opinions of this office finding the elected chief of police should serve on a full-time basis although he is not required to establish certain "working hours".  Atty. Gen. Op. Nos. 93-777, 87-696.
Thus, the Board of Aldermen can pass an ordinance requiring the Mayor be a full-time position but such a provision is not necessary inasmuch as the Mayor is one on full time duty. However, the Board cannot establish specific work hours for the Mayor.
We hope this sufficiently answers your question, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                         RICHARD P. IEYOUB Attorney General
BY: BARBARA B. RUTLEDGE Assistant Attorney General BBR